Citation Nr: 1418346	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  11-33 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from October 1948 to March 1953.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In March 2014, the Veteran and his spouse testified via video-conference at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran requires the regular aid and attendance of another person as a result of his service-connected somatoform disorder.  


CONCLUSION OF LAW

The criteria for SMC based on the need for regular aid and attendance have been met.  38 U.S.C.A. §§ 1114(l), 5107 (West 2002 & 2013); 38 C.F.R. § 3.102, 3.350(b), 3.352(a) (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

During the hearing before the undersigned, the Veteran's representative contended that the Veteran requires aid and attendance because of the effects of his service connected somatoform disorder (a psychiatric disorder).  March 2014 Board Hearing Transcript (T.) Id. at 4.  The Veteran's spouse testified that she is unable to go to work because she must be present for the Veteran.  Id. at 4.  She explained that he was in danger if she was not present.  Id. at 4-5.  She also stated that he could not take his medication without her presence.  Id. at 5.

SMC is payable if, as the result of service-connected disability, the Veteran is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2013); 38 C.F.R. § 3.350(b) (2013).  The following factors will be accorded consideration in making this determination:  the inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; and the inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2013).  

Service connection has been established for somatoform disorder, rated 100 percent disabling, scar of the right knee, rated 10 percent disabling, and malaria, hearing loss, and traumatic encephalopathy, all rated as noncompensable.  Those ratings have been in place for approximately 40 years or more.  

There is little relevant evidence of record from recent years.  The Board has reviewed the evidence that was of record when the Board granted his appeal as to the 100 percent rating for his somatoform disorder in November 1990.  Based on examinations then of record that showed that the Veteran had fair recent memory as well as other psychiatric symptoms, the Board determined that he had severe psychiatric manifestations which were due to acquired pathology, regardless of the diagnosis.  Given the discussion in that decision, the Board interprets "acquired pathology" as pathology acquired during service.  At the present juncture, the Board finds no reason to adopt a different view than the Board did in 1990 as to his somatoform disorder resulting in a multitude of severe symptoms.  

In July 2011, VA received a report of examination for housebound status or permanent need for aid and attendance.  The form is signed by a physician.  The physician indicated that the Veteran is unable to prepare meals for himself, that he requires medication management (currently provided by his spouse), and that he other limitations attributed to conditions for which service connection has not been established.  

Also of record is the report of a September 2011 VA aid and attendance examination.  With regard to the Veteran's ability to protect himself from his environment, the examiner stated that he has dizziness, imbalance, and severe memory loss.  The examiner indicated that a cerebrovascular accident in April 2011 left the Veteran with residual right arm and right leg weakness and decreased sensation.  Further details of functional disabilities include that his psychiatric disability results in inappropriate emotional and intellectual verbal responses.  As to mental competence, the examiner indicated that he was unable to handle funds.  For diagnoses, the examiner provided lower body and lower extremity muscular weakness and dementia.  The examiner provided no medical opinion.  

The Board finds that the medical evidence and the testimony of the Veteran's spouse clearly establish that the Veteran requires the regular attendance of another person.  The closer question in this case is whether his service-connected somatoform disorder is the reason for this requirement.  Here, the Veteran has been found incompetent to handle his own funds.  He provided no statements at the hearing before the undersigned other than to question what he was supposed to say and to thank the undersigned.  He had to rely on his spouse and representative to present argument.  Based on these facts, it is highly unlikely that further examination of the Veteran would provide useful information.  

The Board has considered that the Veteran had a cerebrovascular accident in 2011 and suffers from blindness and physical problems separable from his service-connected somatoform disorder.  The evidence described above shows that cerebrovascular incident resulted in physical limitations.  The evidence does not establish that his psychiatric symptoms are due to the cerebrovascular incident.  It is noted that the Veteran has also been diagnosed with dementia.  Here, separating out the psychiatric effects of his service-connected psychiatric disability from nonservice-connected disabilities would amount to speculation.  The evidence is in equipoise as to whether it is because of his service-connected somatoform disorder that the Veteran requires the regular aid and attendance of another person to protect him from the dangers incident to his daily environment.  His appeal must therefore be granted.  

As the Board is here granting in full the benefit sought, any failure on VA's part to meet its duties to notify and assist the Veteran in substantiating his claim is harmless error.  For this reason, no discussion of those duties is necessary.  

 
ORDER

SMC based on the need for the regular aid and attendance of another person due to service-connected disability is granted, subject to the laws and regulations governing monetary awards.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


